              Case 1:20-mj-00052-SAB Document 32 Filed 05/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No. 1:20-mj-00052-SAB

12                  Plaintiff,                           ORDER RE INFORMAL
                                                         TELECONFERENCE RE GOVERNMENT’S
13           v.                                          MOTION FOR A PROTECTIVE ORDER

14   REYNALDO VILLANUEVA,

15                  Defendant.

16

17          On April 30, 2020, Reynaldo Villanueva (“Defendant”) filed a notice of the

18 Government’s non-compliance with the statutory prerequisite to admission of wiretap evidence.

19 (ECF No. 10.) Defendant also filed a request to file documents under seal in support of the
20 pleading. (ECF No. 11.) Defendant’s request to file documents under seal was granted and the

21 documents were filed under seal. (ECF Nos. 13, 16, 17, 18.) Before the sealed documents were

22 filed, the Government requested to file a motion for a protective order under seal which was

23 granted. (ECF No. 14.) The Court subsequently received notification from Defendant that the

24 proposed motion for a protective order should be vacated. A teleconference was set for May 12,

25 2020, to discuss the protective order. (ECF No. 24.)

26          Pursuant to the Local Rules of the Eastern District of California, once the request to seal

27 documents is granted, “the requesting party shall either e-mail to the Clerk, at the e-mail address

28 for sealed documents listed on the Court’s website, an electronic copy of the documents covered


                                                     1
                 Case 1:20-mj-00052-SAB Document 32 Filed 05/08/20 Page 2 of 2


 1 by the sealing order, in .pdf format as an attachment, or submit to the Clerk by hand-delivery,

 2 U.S. mail, or same-day or overnight courier, a CD containing a copy of the documents in .pdf

 3 format.” L.R. 141(e)(2)(i).      Upon review of the docket, it appears that the Government never

 4 submitted the motion for a protective order to the Clerk’s Office to be filed under seal.

 5          An informal teleconference was conducted on May 8, 2020. (ECF No. 31.) Counsel

 6 Justin Gilio appeared for the Government and counsel Kevin Rooney appeared for Defendant.

 7 (Id.) The parties request that the protective order be vacated. However, no protective order has

 8 been entered and there is therefore no order to vacate. The parties indicated during the informal

 9 teleconference that the Government wanted the Defendant to either object to the motion or

10 provide a non-opposition. The parties agreed that 6 weeks for a response was appropriate, but

11 the need for the protective order may become moot in the near future.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1.       On or before May 11, 2020, the Government shall file the motion for a protective

14                   order under seal by submitting the motion to the Clerk’s Office in compliance

15                   with Local Rule 141(e)(2)(i);

16          2.       Defendant shall file an opposition or statement of non-opposition to the motion

17                   for a protective order on or before June 29, 2020;

18          3.       The matter shall be taken under submission upon the filing of any opposition or

19                   statement of non-opposition; and

20          4.       The Government shall withdraw the motion for a protective order should the issue

21                   become moot prior to the issuance of an order on the motion.

22
     IT IS SO ORDERED.
23

24 Dated:        May 8, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                        2
